COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-09-448-CV

IN RE RICHARD SUBIALDEA                                                 RELATOR

                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of habeas corpus and

is of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of habeas corpus is denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                    PER CURIAM


PANEL: MCCOY and MEIER, JJ.

DELIVERED: December 18, 2009




   1
        See Tex. R. App. P. 47.4.